SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

805
CA 11-02566
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


BONN, SHORTSLEEVE & RAY, LLP, KENNETH BONN, JR.,
MICHAEL S. RAY AND JOSEPH P. DIOGUARDI, JR.,
PLAINTIFFS-RESPONDENTS,

                     V                                              ORDER

TIMOTHY S. SHORTSLEEVE, DEFENDANT-APPELLANT.


UNDERBERG & KESSLER LLP, ROCHESTER (COLIN D. RAMSEY OF COUNSEL), FOR
DEFENDANT-APPELLANT.

HARRIS, CHESWORTH, O’BRIEN, JOHNSTONE & WELCH, LLP, ROCHESTER (KAREN
R. SANDERS OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Kenneth
R. Fisher, J.), entered October 28, 2011 in a breach of contract
action. The order denied the motion of defendant to disqualify
counsel for plaintiffs and granted the cross motion of plaintiffs for
partial summary judgment dismissing defendant’s breach of contract
counterclaim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court